DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 22 December 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 41-43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites “said LED package,” which is unclear and indefinite as to what the recitation is referring to because it lacks antecedent basis.  Claims 41-43, which depend from independent claim 93, do not remedy the issues of claim 39 and therefore are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 35, 36 and 38 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hong et al. (U.S. Pub. 2013/0056774).
Claim 35:  Hong et al. discloses an emitter encapsulant (48; paragraph 32) comprising:
an upper portion (see annotated Fig. 5G below) defined by a non-hemispheric first shape and a lower portion (see annotated Fig. 5G below); and 
a concave inflection (see annotated Fig. 5G below) between said upper portion and said lower portion, wherein said concave inflection smooths the joining of said upper portion and said lower portion;
wherein said emitter encapsulant (48) has an optical axis (vertical axis that extends from the middle of element 48), and wherein said lower portion (see annotated 
wherein said lower portion (see annotated Fig. 5G below) is a solid of revolution about said optical axis (vertical axis that extends from the middle of element 48) defined by a segment of a substantially hemispherical curve.


      
    PNG
    media_image1.png
    402
    520
    media_image1.png
    Greyscale


Claim 36:  Hong et al. discloses a cross-section of said first shape is defined by a spline curve, said spline curve is defined by at least two curves (the curves on the left and on the right of the upper portion as shown in annotated Fig. 5G above).
Claim 38:  Since the device of Hong et al. is substantially identical to the claimed structure, Hong et al. would disclose the encapsulant configured to refract at least some of a first portion of light away from said optical axis and refract at least some of a second portion of light toward said optical axis, said first portion of light being emitted closer to said optical axis than said second portion of light is to said optical axis.

Claim(s) 47, 48 and 50 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hussell et al. (U.S. Pub. 2013/0258658).
Claim 47:  Hussell et al. discloses a light emitting diode (LED) package in Fig. 2A, comprising:
a source comprising one or more LED chips (114 on the left; paragraph 30); and
an encapsulant (E; paragraph 30) proximate to said one or more LED chips (114 on the left), said encapsulant (E) comprising an upper portion (see annotated Fig. 2A below) defined by a first curve (curve of E in upper portion; see annotated Fig. 2A below) and a lower portion (see annotated Fig. 2A below) distinct from said upper portion defined by a second curve (curve of E in lower portion; see annotated Fig. 2A below), said first curve (curve of E in upper portion) and said second curve (curve of E in lower portion) joined by an inward inflection (see annotated Fig. 2A below) between said first curve (curve of E in upper portion) and said second curve (curve of E in upper portion); 
wherein said upper portion (see annotated Fig. 2A below) forms an upper portion emission surface (surface of E adjacent to 132 in which light emits from E to 132; Fig. 2A) and said lower portion (see annotated Fig. 2A below) forms a lower portion 
wherein said LED package comprises a source optical axis (optical axis of 114 on the left) and a package optical axis (optical axis of 110); 
wherein said source optical axis (optical axis of 114 on the left) and said package optical axis (optical axis of 110) are not coincident (Fig. 2A); and
wherein said source (114 on the left) is offset from a center of said LED package (Fig. 2A).


    PNG
    media_image2.png
    512
    773
    media_image2.png
    Greyscale


Claim 48:  Hussell et al. discloses at least one of said upper portion and said lower portion is asymmetric (lower portion is asymmetric about the optical axis of 114 on 
Claim 50:  Hussell et al. discloses said source (114 on the left) is on a substrate (112; Fig. 2A, paragraph 31), and wherein said source (114 on the left) is offset from a center of said substrate (112) (Fig. 2A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hussell et al. as applied to claim 47 above, and further in view of Wilcox et al. (U.S. Pub. 2012/0307503).
Claim 49:  Hussell et al. discloses the package of claim 47.
Hussell et al. appears not to explicitly disclose at least one of said upper portion and said lower portion is offset from said source optical axis.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hussell et al. with the disclosure of Wilcox et al. to have at least one of said upper portion and said lower portion is offset from said source optical axis in order to have the desired illumination pattern.

Claim 70 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hussell et al. (U.S. Pub. 2013/0258658).
Claim 70:  Hussell et al. discloses the package of claim 47.
Hussell et al. appears not to explicitly disclose said lower portion is at least half a height of said encapsulant.
Hussell et al., however, further discloses the encapsulant (E) can have a height (height of E can be any level below 132; paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hussell et al. with the further disclosure to have made the height of the encapsulant (height of E to the upper portion; see annotated Fig. 2A above) such that said lower portion is at least half a height of said encapsulant in order to have used less material to reduce manufacturing costs.  

Claims 1, 4, 5, 7, 8, 17-20, 28, 29, 31, 33 and 61-68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hussell et al. (U.S. Pub. 2013/0258658).
Claim 1:  Hussell et al. discloses a light emitting diode (LED) package in Fig. 2A, comprising: 
at least one LED chip (114 on the left; paragraph 30); and
an encapsulant (E; paragraph 30) on said LED chip (114 on the left), said encapsulant (E) comprising a convex upper portion (see annotated Fig. 2A above) defined by a first shape (shape of E in upper portion; see annotated Fig. 2A above) that is non-hemispheric and a convex lower portion (see annotated Fig. 2A above) defined by a second shape (shape of E in the lower portion; see annotated Fig. 2A above) that is substantially hemispheric, wherein said convex upper portion (see annotated Fig. 2A above) forms an upper portion emission surface (surface of E adjacent to 132 in which light emits from E to 132; Fig. 2A) and said convex lower portion (see annotated Fig. 2A above) forms a lower portion emission surface (surface of E adjacent to 134 in which light emits from E to 134; Fig, 2A) for said LED package;
said encapsulant (E) further comprising a concave inflection (see annotated Fig. 2A above) between said upper portion and said lower portion, wherein said concave inflection smooths the joining of said upper portion and said lower portion, wherein said encapsulant (E) has a height (height of E).
Hussell et al. appears not to explicitly disclose said lower portion is at least half the encapsulant height.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hussell et al. with the further disclosure to have made the height of the encapsulant (height of E to the upper portion; see annotated Fig. 2A above) such that said lower portion is at least half the encapsulant height in order to have used less material to reduce manufacturing costs.
Claim 4:  Hussell et al. discloses the package of claim 1, wherein a cross-section of said first shape (shape of E in upper portion) is defined by a spline curve (curve of E in the inflection; see annotated Fig 2A above), said spline curve defined piece-wise by at least two curves (upper portion and lower portion of curve of E in the inflection). 
Claim 5:  Hussell et al. discloses the package of claim 1, wherein a cross-section of said second shape (shape of E in lower portion) is defined by a substantially circular segment (see annotated Fig 2A above).
Claim 7:  Hussell et al. discloses the package of claim 1, wherein at least one of the upper portion (see annotated Fig 2A above) and the lower portion (see annotated Fig 2A above) is a solid of revolution about an optical axis (optical axis of 110) (paragraph 35).
Claim 8:  Hussell et al. discloses the package of claim 1, wherein the upper portion (see annotated Fig 2A above) and the lower portion (see annotated Fig 2A above) are solids of revolution about an optical axis (optical axis of 110) (paragraph 35).
Claim 17:  Hussell et al. discloses the package of claim 1, wherein at least one of said encapsulant portions (upper or lower portions) is asymmetric (asymmetric about the optical axis of 114 on the left).
Claim 18:  Hussell et al. discloses the package of claim 1, wherein said at least one LED chip (114 on the left) has an optical axis (optical axis of 114 on the left); wherein at least one of said encapsulant portions (upper or lower portions) is asymmetric about said optical axis (optical axis of 114 on the left).
Claim 19:  Since the claims do not require a first index of refraction and a second index of refraction to be different, Hussell et al. would disclose the package of claim 1, wherein said first shape (shape of E in upper portion) has a first index of refraction and said second shape (shape of E in lower portion) has a second index of refraction.
Claim 20:  Hussell et al. discloses the package of claim 1, further comprising a substrate (112; Fig. 2A, paragraph 31); wherein a center of said at least one LED chip (114 on the left) is displaced from a center of said substrate (112).
Claim 28:  Hussell et al. discloses the package of claim 1, wherein said encapsulant (E) is on a reflective mount surface (surface of 113; Fig. 2A, paragraph 31).
Claim 29:  Hussell et al. discloses the package of claim 1, wherein said encapsulant (E) comprises a wavelength conversion material (phosphors; paragraph 30).
Claim 31:  Hussell et al. discloses the package of claim 1, wherein said encapsulant (E) adheres directly to said LED chip (114 on the left) and a mount surface (upper surface of 112) (Fig. 2A).
Claim 33:  Hussell et al. discloses the package of claim 29, wherein said LED package emits a light combination of at least two different spectra (paragraph 22).
Claim 61:  Hussell et al. discloses a light emitting diode (LED) package in Fig. 2A, comprising: 
at least one LED chip (114 on the left; paragraph 30); 
an encapsulant (E; paragraph 30) on said LED chip (114), said encapsulant (E) comprising an upper portion (see annotated Fig. 2A above) defined by a first shape (shape of E in upper portion; see annotated Fig. 2A above) and a substantially hemispheric lower portion (see annotated Fig. 2A above) defined by a second shape (shape of E in lower portion; see annotated Fig. 2A above), wherein said upper portion (see annotated Fig. 2A above) forms an upper portion emission surface (surface of E adjacent to 132 in which light emits from E to 132; Fig. 2A) and said lower portion (see annotated Fig. 2A above) forms a lower portion emission surface (surface of E adjacent to 134 in which light emits from E to 134; Fig, 2A) for said LED package; 
wherein said first shape (shape of E in upper portion) is convex (see annotated Fig. 2A above and paragraph 30);
wherein said second shape (shape of E in lower portion) is convex (see annotated Fig. 2A) and is defined by at least a portion of a hemispherical curve (a portion of a hemispherical curve is interpreted as a point of a hemispherical curve); and
wherein said upper portion and said lower portion are connected by a middle portion (inflection in annotated Fig. 2A above) defined by a third shape (shape of E in inflection; see annotated Fig. 2A above) that is concave.

Hussell et al., however, further discloses the encapsulant (E) can have a height (height of E can be any level below 132; paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hussell et al. with the further disclosure to have made the height of the encapsulant (height of E to the upper portion; see annotated Fig. 2A below) such that said substantially hemispheric lower portion at least half of a height of said encapsulant in order to have used less material to reduce manufacturing costs.
Claim 62:  Hussell et al. discloses the package of claim 61, wherein said first shape (shape of E in upper portion) ends at an apex along a central axis (central axis of 110) of said encapsulant (E) (paragraphs 30 and 35).
Claim 63:  Hussell et al. discloses said first shape (shape of E in upper portion) is of circular segment cross-section (circular segment is interpreted as a point of a circular segment) (Fig. 2A).
Claim 64:  Hussell et al. discloses said third shape (shape of E in inflection) is of circular segment cross-section (circular segment is interpreted as a point of a circular segment) (Fig. 2A).
Claim 65:  Hussell et al. discloses said first shape (shape of E in upper portion) and said third shape (shape of E in inflection) are at least partially defined by circular segments (circular segment is interpreted as a point of a circular segment) (Fig. 2A).
Claim 66:  Hussell et al. discloses no part of said third shape (shape of E in inflection) falls below any part of said second shape (shape of E in lower portion) (see annotated Fig. 2A above).
Claim 67:  Hussell et al. discloses a transition (inflection; see annotated Fig. 2A above) between said upper portion and said lower portion is smooth (see annotated Fig. 2A above).
Claim 68:  Hussell et al. discloses said upper portion is non-spherical (see annotated Fig. 2A above).

Claims 9-16, 21-27 and 30 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hussell et al. as applied to claim 1 above, and further in view of Yoon et al. (U.S. Pub. 2006/0083000).
Claim 9:  Hussell et al. discloses the package of claim 1.
Hussell et al. appears not to explicitly disclose said encapsulant refracts at least some of a first portion of light emitted from said LED chip away from an optical axis.
Yoon et al., however, discloses said encapsulant (lens; Fig. 5, paragraph 25) refracts at least some of a first portion (portion of light close to vertical line; Fig. 5) of light emitted from said LED chip 4; Fig. 5, paragraph 125) away from an optical axis (vertical line; Fig. 5). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hussell et al. with the disclosure of Yoon et al. to have made said encapsulant refracts at least some of a first portion of light emitted from said LED chip away from an optical axis in order to have better light extraction.
Claim 10:  Hussell et al. in view of Yoon et al. discloses the package of claim 9 and Yoon et al. further discloses said first portion of light (portion of light close to vertical line) is emitted from said LED chip (4) at an angle between 0° and 20° from an optical axis (vertical line) (Fig. 5).
Claim 11:  Hussell et al. discloses the package of claim 1.
Hussell et al. appears not to explicitly disclose said encapsulant refracts at least some of a second portion of light emitted from said LED chip toward from an optical axis.
Yoon et al., however, discloses said encapsulant (lens; Fig. 5, paragraph 25) refracts at least some of a second portion (portion of light close to 31; Fig. 5, paragraph 125) of light emitted from said LED chip 4; Fig. 5, paragraph 125) toward from an optical axis (vertical line; Fig. 5). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hussell et al. with the disclosure of Yoon et al. to have made said encapsulant refracts at least some of a first portion of light emitted from said LED chip away from an optical axis in order to have better light extraction.
Claim 12:  Hussell et al. in view of Yoon et al. discloses the package of claim 11.  
Hussell et al. in view of Yoon et al. appears not to explicitly disclose said second portion of light is emitted from said LED chip at an angle between 25° and 40° from an optical axis.
The angle in which light is emitted from an LED chip is a result-affecting parameter because it affects output efficiency. 

Claim 13:  Hussell et al. discloses the package of claim 1.
Hussell et al. appears not to explicitly disclose said encapsulant refracting at least some light of a first CCT range away from an optical axis.
Yoon et al., however, discloses said encapsulant (lens; Fig. 5, paragraph 25) refracts at least some light (light close to vertical line; Fig. 5) of a first CCT away from an optical axis (vertical line; Fig. 5). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hussell et al. with the disclosure of Yoon et al. to have made said encapsulant refracting at least some light of a first CCT range away from an optical axis in order to have better light extraction.
Claim 14:  Hussell et al. in view of Yoon et al. discloses the package of claim 13. 
Hussell et al. in view of Yoon et al. appears not to explicitly disclose said first CCT range is 1500K to 3500K.
However, it is very well known that having a high color rendering index to have illuminated objects have better color appearance.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hussell et al. in view of Yoon et al. to have a high color rendering index.  Since having a high color rendering index means the output light has more 
Claim 15:  Hussell et al. discloses the package of claim 1.
Hussell et al. appears not to explicitly disclose said encapsulant refracts at least some light of a second CCT range toward an optical axis.
Yoon et al., however discloses said encapsulant (lens; Fig. 5, paragraph 25) refracts at least some light (light close to 31; Fig. 5, paragraph 125) of a second CCT range toward an optical axis (vertical line; Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hussell et al. with the disclosure of Yoon et al. to have made said encapsulant refracts at least some light of a second CCT range toward an optical axis in order to have better light extraction.
Claim 16:  Hussell et al. in view of Yoon et al. discloses the package of claim 15. 
Hussell et al. in view of Yoon et al. appears not to explicitly disclose said second CCT range is 7000K to 9000K.
However, it is very well known that having a high color rendering index to have illuminated objects have better color appearance.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hussell et al. in view of Yoon et al. to have a high color rendering index.  Since having a high color rendering index means the output light has more frequencies of the white light, these frequencies can be decomposed to have different 
Claim 21:  Hussell et al. discloses the package of claim 1.
Hussell et al. appears not to explicitly disclose a secondary optic.
Yoon discloses a secondary optic (101; Fig. 17, paragraph 181) on said encapsulant (200; Fig. 17, paragraph 175).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hussell et al. with the disclosure of Yoon et al. to have had a secondary optic in order to have better light extraction.
Claim 22:  Hussell et al. in view of Yoon et al. discloses the package of claim 21, and  Yoon further discloses said secondary optic (101) is proximate said encapsulant (200) (Fig. 17).
Claim 23:  Hussell et al. in view of Yoon et al. discloses the package of claim 21, and  Yoon further discloses said secondary optic (101) is on said encapsulant (200) (Fig. 17).
Claim 24:  Hussell et al. in view of Yoon et al. discloses the package of claim 21, and  Yoon further discloses an inner surface (inner surface of 101) of said secondary optic (101) covers said encapsulant (200) (Fig. 17).
Claim 25:  Hussell et al. in view of Yoon et al. discloses the package of claim 21, and  Yoon further discloses said secondary optic (101) and said encapsulant (200) are on a mount surface (upper surface of 7) (Fig. 17).
Claim 26:  Hussell et al. in view of Yoon et al. discloses the package of claim 21, and  Yoon further discloses there is a space between said encapsulant (200) and said secondary optic (101) (Fig. 17).
Claim 27:  Hussell et al. in view of Yoon et al. discloses the package of claim 21, and  Yoon further discloses said secondary optic (101) is remote from said encapsulant (200) (Fig. 17).
Claim 30:  Hussell et al. discloses the package of claim 1.
Hussell et al. appears not to explicitly disclose said encapsulant comprises a textured emission surface. 
Yoon discloses said encapsulant (lens; Fig. 9; paragraph 125) comprises a textured emission surface (8; Fig. 9, paragraph 140).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hussell et al. with the disclosure of Yoon et al. to have made said encapsulant comprises a textured emission surface in order to have better light extraction.

Claims 32 and 34 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hussell et al. as applied to claims 1 and 29 above, and further in view of Smits et al. (U.S. Pub. 2006/0102914).
Claim 32:  Hussell et al. discloses the package of claim 1.
Hussell et al. appears not to explicitly disclose said encapsulant is attached to said LED chip with an adhesive epoxy.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hussell et al. with the disclosure Smits et al. to have made said encapsulant is attached to said LED chip with an adhesive epoxy in order to have attach the encapsulant to the package.
Claim 34:  Hussell et al. discloses the package of claim 29 and further discloses said LED package emits white light (paragraph 22).
Hussell et al. appears not to explicitly disclose the white light is combination of blue light and yellow light.
Smits et al., however, discloses the white light is combination of blue light (blue light emitted from an LED; paragraph 61) and yellow light (yellow light emitted from a phosphor; paragraph 61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hussell et al. with the disclosure Smits et al. to have made the white light a combination of blue light and yellow light in order to emit white light.

Claims 39, 41-44 and 71-73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hussell et al. (U.S. Pub. 2013/0258658) in view of Yoon et al. (U.S. Pub. 2006/0083000).
Claim 39:  Hussell et al. discloses a light emitting system in Fig. 2A, comprising:
at least one light emitting diode (LED) chip (114; paragraph 30); and

wherein said encapsulant (E) has a height (height of E).
Hussell et al. appears not to explicitly disclose a substantially transparent secondary optic at least partially surrounding said encapsulant.
Yoon et al., however, discloses a substantially transparent secondary optic (101; Fig. 17, paragraphs 175 and 176) at least partially surrounding said encapsulant (200; Fig. 17, paragraphs 175 and 176).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hussell et al. with the disclosure of Yoon et al. to have made a substantially transparent secondary optic at least partially surrounding said encapsulant in order to have light rays dispersed to a wider region.

Hussell, however, further discloses the encapsulant (E) can have a height (height of E can be any level below 132; paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hussell et al. with the further disclosure to have made the height of the encapsulant (height of E to the upper portion; see annotated Fig. 2A below) such that said lower portion is at least half the encapsulant height in order to used less material to reduce manufacturing costs.
Since the encapsulant (E) of Hussell et al. is substantially identical to the claimed encapsulant, Hussell et al. would therefore disclose said encapsulant improving the color spatial uniformity of package emission.
Claim 41:  Hussell et al. in view of Yoon et al. discloses the light emitting system of claim 39, and Hussell et al. further discloses wherein a cross-section of said upper portion (see annotated Fig. 2A above) is defined by a spline curve (curve of E in upper portion; see annotated Fig. 2A above), said spline curve defined piece-wise by at least two curves (upper and lower curves of E in upper portion).
Claim 42:  Hussell et al. in view of Yoon et al. discloses the light emitting system of claim 39, and Hussell et al. further discloses wherein said bottom portion is at least partially defined by a circular segment (see annotated Fig. 2A above).
Claim 43:  Hussell et al. in view of Yoon et al. discloses the light emitting system of claim 39.

Yoon et al, however, further discloses said encapsulant (lens; Fig. 5, paragraph 25) refracts at least some of a first portion of light (portion of light close to vertical line; Fig. 5) emitted from said LED chip (4; Fig. 5, paragraph 125) away from an optical axis (vertical line; Fig. 5) of said system and refracts at least some of a second portion of light (portion of light close to 31; Fig. 5, paragraph 125) emitted from said LED chip (4) toward said optical axis (vertical line), wherein said first portion of light (portion of light close to vertical line) emitted from said at least one LED chip (4) closer to said optical axis (vertical line) than said second portion of light (portion of light close to 31) is to said optical axis (vertical line).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hussell et al. with the disclosure of Yoon et al. to have made said encapsulant refracts at least some of a first portion of light emitted from said LED chip away from an optical axis of said system and refracts at least some of a second portion of light emitted from said LED chip toward said optical axis, wherein said first portion of light emitted from said at least one LED chip closer to said optical axis than said second portion of light is to said optical axis in order to have better light extraction.
Claim 44:  Hussell et al. discloses a light emitting diode (LED) package having a central optical axis in Fig. 2A, comprising:
an LED chip (114; paragraph 30); and
an encapsulant (E; paragraph 30) on said LED chip (114), said encapsulant (E) comprising a lower portion (see annotated Fig. 2A above) on said LED chip (114) and an upper portion (upper portion and inflection; see annotated Fig. 2A above) adjoining said lower portion, wherein said lower portion is substantially hemispheric (see annotated Fig. 2A above) and said upper portion has a cross-section defined by a spline curve (curve of upper portion and inflection; see annotated Fig. 2A above), said upper portion forming an apex of said encapsulant (E) that is along said central optical axis (optical axis of 110) of said encapsulant (E) (paragraphs 30 and 35), wherein said spline curve (curve of upper portion and inflection) includes a lower curve (curve of E in inflection) that is concave (see annotated Fig. 2A above) and an upper curve (convex curve of upper surface of E; paragraph 30) that is convex (paragraph 30 and annotated Fig. 2A above) and ends at said apex of said encapsulant (E);
wherein said upper portion (see annotated Fig. 2A above) forms an upper portion emission surface (surface of E adjacent to 132 in which light emits from E to 132; Fig. 2A) and said lower portion (see annotated Fig. 2A above) forms a lower portion emission surface (surface of E adjacent to 134 in which light emits from E to 134; Fig, 2A) for said LED package.
Hussell et al. appears not to explicitly disclose wherein said lower portion makes up at least half of a height of said encapsulant.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hussell et al. with the further disclosure to have made the encapsulant have a height (height of E to the upper portion; see annotated Fig. 2A below) such that said lower portion makes up at least half of the height of said encapsulant in order to used less material to reduce manufacturing costs.
Hussell et al. appears not to explicitly disclose said encapsulant refracts at least some of a first portion of light emitted from said LED chip away from said central optical axis and refracts at least some of a second portion of light emitted from said LED chip toward said central optical axis; wherein said first portion of light is emitted from said LED chip closer to said central optical axis; and wherein the entirety of said first portion of light has a lower average CCT than the entirety of said second portion of light.
Yoon et al., however, discloses said encapsulant (lens; Fig. 5, paragraph 25) refracts at least some of a first portion of light emitted (portion of light close to vertical line; Fig. 5) from said LED chip (4; Fig. 5, paragraph 125) away from said central optical axis (vertical line; Fig. 5) and refracts at least some of a second portion of light (portion of light close to 31; Fig. 5, paragraph 125) emitted from said LED chip (4) toward said central optical axis (vertical line); wherein said first portion of light (portion of light close to vertical line) is emitted from said LED chip (4) closer to said central optical axis (vertical line).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hussell et al. with the disclosure of Yoon et al. 
Since Hussell et al. discloses producing white light by combining light from the LED chip and the phosphor (paragraph 22), there would be some light that has a lower average CCT.  Hussell et al. in view of Yoon et al. would therefore disclose the entirety of said first portion of light has a lower average CCT than the entirety of said second portion of light.
Claim 71:  Hussell et al. in view of Yoon et al. discloses the package of claim 44, and Hussell et al. further discloses wherein said lower curve (curve of E in inflection) of said spline curve (curve of upper portion and inflection) adjoins said lower portion of said encapsulant (E) (see annotated Fig. 2A above).
Claim 72:  Hussell et al. in view of Yoon et al. discloses the package of claim 71, and Hussell et al. further discloses wherein said upper curve (convex curve of upper surface of E) of said spline curve (curve of upper portion and inflection) adjoins said lower curve (curve of E in inflection) of said spline curve (curve of upper portion and inflection) (see annotated Fig. 2A above).
Claim 73:  Hussell et al. in view of Yoon et al. discloses the package of claim 44, and Hussell et al. further discloses wherein said upper portion comprises a solid of revolution about said central optical axis (optical axis of 110) (paragraph 35).

Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hussell et al. in view of Yoon et al. as applied to claim 44 above, and further in view of Smits et al. (U.S. Pub. 2006/0102914).
Claim 69:  Hussell et al. in view of Yoon et al. discloses the package of claim 44, and Hussell et al. further discloses said package emits a white light (paragraph 22).
Hussell et al. in view of Yoon et al. appears not to explicitly disclose the white light is a combination of blue light and yellow light.
Smits et al., however, discloses the white light is combination of blue light (blue light emitted from an LED; paragraph 61) and yellow light (yellow light emitted from a phosphor; paragraph 61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hussell et al. in view of Yoon et al. with the disclosure Smits et al. to have made the white light a combination of blue light and yellow light in order to emit white light.

Response to Arguments
Applicant's arguments filed 22 December 2020 have been fully considered but they are not persuasive. 
Regarding claim 35, Applicant contends the entirety of the annotated lower portion of lens 48 of Hong et al. is provided in a position that is almost 90° off the optical axis of the encapsulant.
Examiner notes claim 35 requires the lower portion to extend upwards to an angle that is at least to 50° off the optical axis and that almost 90° is inclusive of at least 
Applicant contends Hussell does not disclose the upper portion forming an upper portion emission surface and the lower portion forming a lower portion emission surface for the LED package.
Examiner notes Hussell discloses the upper portion (see annotated Fig. 2A above) forms an upper portion emission surface (surface of E adjacent to 132 in which light emits from E to 132; Fig. 2A) and the lower portion (see annotated Fig. 2A above) forms a lower portion emission surface (surface of E adjacent to 134 in which light emits from E to 134; Fig, 2A) for the LED package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815